—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Barasch, J.), imposed November 1, 1993.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the sentence is affirmed (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.